NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUEBING LU,                                     No.    16-70832

                Petitioner,                     Agency No. A089-983-897

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Xuebing Lu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”), and denying her motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and review for abuse of discretion the denial of a motion to

reopen, Sharma v. Holder, 633 F.3d 865, 872 (9th Cir. 2011). We deny the petition

for review.

      In her opening brief, Lu does not challenge the agency’s determination that

she failed to establish past persecution on account of a protected ground. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Substantial

evidence supports the agency’s determination that Lu failed to demonstrate an

objectively reasonable fear of future persecution. See Nagoulko v. INS, 333 F.3d
1012, 1018 (9th Cir. 2003) (fear of future persecution “not objectively reasonable

under the circumstances of [the] case”). Thus, Lu’s asylum claim fails.

      Because Lu failed to establish eligibility for asylum, in this case, she did not

establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because Lu

failed to show it is more likely than not that she would be tortured by or with the

consent or acquiescence of the Chinese government. See Aden v. Holder, 589 F.3d
1040, 1047 (2009).

      Finally, the BIA did not abuse its discretion in denying Lu’s motion to


                                          2                                    16-70832
remand where Lu failed to present clear and convincing evidence of a strong

likelihood that her marriage to a United States citizen was bona fide. See Malhi v.

INS, 336 F.3d 989, 994 (9th Cir. 2003) (providing that an applicant “must offer

evidence that is probative of the motivation for marriage, not just the bare fact of

getting married.”).

      PETITION FOR REVIEW DENIED.




                                          3                                    16-70832